Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4-16 and 19-20 are objected to because of the following informalities:  These claims start with “A portable device of claim …” should start with “The portable device of claim …” the examiner will take this as a typo. Further claims 4-5 depend on claim 3 which is missing, again the examiner will treat this as a typo and that the dependency is claim 2.  Claim 14 also has a period in “times corresponding to use of these medical products.” In the middle of the claim. Applicant is asked to review the entire claims for similar errors. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despa (US 2015/0126963).
As per claims 1 Despa teaches, a portable device for capturing images of medical events to reduce medical errors (Despa, ¶[0054] “visual data captured by a camera is processed by the phone using data aggregation and analytics”), comprising: an imaging device for imaging at least one medical product in use during a medical event (Despa, ¶[0054] “For example, the visual data can be indicative of a location of the injection site on a patient's body. In the case of an injection, the visual data can be indicative of a depth of injection to confirm intradermal, subcutaneous and intradermal delivery, which can affect pharmacokinetics/pharmacodynamics (PK/PD).” The visual of the needle and where on the body represents having the imaging device and medical product the needle and the medical event which would be getting the shoot ); a memory to store images captured by the imaging device and program instructions for processing captured images ( Despa, ¶[0131] memory ); a user interface configured to generate an output to a user (Despa, fig.2 output to the user shown ); and a processor adapted to execute the program instructions to analyze a captured image associated with the medical event to detect a characteristic of the medical product selected from the group consisting of an indicia on the medical product (Despa, fig.3B as attached the 130 would represents the indicia, and mobile device would have a processor. And ¶[0091] “adapted to sense identification information. The sensor 105 can include any identification sensor known in the art, including, but not limited to, a camera, a barcode reader, a Quick Response (QR) code reader, a Radio-Frequency Identification (RFID) tag reader, a Near-Field Communication (NFC) tag reader, or a label reader. In an illustrative embodiment according to the present invention, a processor performs a medicament identification function using data gathered by the sensor 105. In an illustrative embodiment according to the present invention, a processor performs a needle identification function using data gathered by the sensor 105.” And since mobile device has a capture image device which is a camera then it would analyse as such as well ), and a designated attribute of the medical product, analyze the detected characteristic to determine when a medical error occurs, the medical error corresponding to when the medical product is incompatible with the medical event, mishandled by the user, or malfunctioning, and generate an output to the user via the user interface comprising an alert related to the medical error (Despa, fig.2C showing where it will go is equivalent from preventing error, and also an alarm as such and ¶[0069] “The injection schedule can also provide options for recording injections or scheduling alarms.” alarms to prevent timing errors as well of when the medicine gets administered).

As per claim 2, Despa teaches, a portable device as claimed in claim 1, wherein at least one captured image in the memory corresponds to a medical event involving at least two medical products used together (Despa, fig.3A showing more than one medical product 122 and 110 and 112); and wherein the processor is configured to analyze the at least one captured image to detect indicia on each of the at least two medical products ( Despa, fig.3A 140 and 105), analyze the indicia on each of the at least two medical products using previously stored medical product data that is locally or remotely accessible by the processor (Despa, fig.4D “high glucose” represents that there is a history), the previously stored medical product data comprising indicia for respective ones of a plurality of different medical products (Despa, fig.4D indicia for glucose monitoring   ) and, for each medical product among the plurality of different medical products, the corresponding indicia of one or more other medical products indicated as compatible with that medical product, and generate an output to the user when the processor determines that the at least two medical products are incompatible according to the previously stored medical product data ( Despa, ¶[0044] “ Sensors can include any suitable sensor known in the art, including, but not limited to, a camera or an NFC module. A needle identifier is identified using a needle database stored on the mobile device, on the injection device, or on an external device connected to the mobile device, including, but not limited to a local or remote server. In an illustrative embodiment according to the present invention, needle identification is used by prescription tracking functions of a mobile device or of other devices connected to the mobile device. Identifying a needle can assist in determining whether a needle has been used or is not the appropriate type of needle. In an illustrative embodiment according to the present invention, a user is notified by the mobile device if the needle has been used or, alternatively, is not the appropriate type of needle. In an illustrative embodiment according to the present invention, administration of a medicament is disabled by the mobile device if the needle has been used or, alternatively, is not the appropriate type of needle.” The barcode or any other sensor can also represent indicia, and if something is wrong with the needle there would be an alert or medication ).
As per claims 5 and 9, Despa teaches, portable device as claimed in claim 3, wherein the processor uses an algorithm chosen from a two-dimensional image processing algorithm and a three-dimensional image processing algorithm to analyze the or other captured image and detect the amount of medication indicated for delivery by the medication delivery device (Despa, ¶[0054] “ In an illustrative embodiment according to the present invention, visual data captured by a camera is processed by the phone using data aggregation and analytics. For example, the visual data can be indicative of a location of the injection site on a patient's body. In the case of an injection, the visual data can be indicative of a depth of injection to confirm intradermal, subcutaneous and intradermal delivery, which can affect pharmacokinetics/pharmacodynamics (PK/PD).” As an example the location of the injection side but also as mentioned the correct dose as well and ¶[0060] “the application can perform functions relating to dose dialing, including, but not limited to, setting injection parameters or obtaining injection diagnostics.” Which then would be obvious to try and measure this element with the camera).

As per claim 10, Despa teaches, a portable device as claimed in claim 1, wherein the processor is configured to analyze at least one captured image to detect a characteristic of the medical product comprising at least one designated attribute of the medical product selected from the group consisting of selected color of medical product, selected dimension of medical product, selected form factor of medical product, presence of safety mechanism on medical product, absence of safety mechanism on medical product as compared with stored image of medical product having safety mechanism, and analyze the detected characteristic to determine whether a medical error has occurred using previously stored medical product data that is locally or remotely accessible by the processor, the previously stored medical product data comprising designated specifications for image characteristics of the medical product corresponding to the at least one designated attribute (Despa,  ¶[0044] A needle identifier can include any identifier known in the art, including, but not limited to, a barcode, a Quick Response (QR) code, an RFID tag, a Near-Field Communication (NFC) tag, a label, or a temperature-sensitive label or tag. Sensors can include any suitable sensor known in the art, including, but not limited to, a camera or an NFC module. A needle identifier is identified using a needle database stored on the mobile device, on the injection device, or on an external device connected to the mobile device, including, but not limited to a local or remote server. In an illustrative embodiment according to the present invention, needle identification is used by prescription tracking functions of a mobile device or of other devices connected to the mobile device. Identifying a needle can assist in determining whether a needle has been used or is not the appropriate type of needle. In an illustrative embodiment according to the present invention, a user is notified by the mobile device if the needle has been used or, alternatively, is not the appropriate type of needle. In an illustrative embodiment according to the present invention, administration of a medicament is disabled by the mobile device if the needle has been used or, alternatively, is not the appropriate type of needle).
As per claim 12, Despa teaches, a portable device as claimed in claim 1, wherein the portable device is a mobile phone or a computing device with wireless communications interface, the memory is configured to store an integrated disease management (IDM) app, the IDM app comprising an IDM personal app operated by a user who is a patient and or an IDM professional app operated by a healthcare professional, and the processor is further adapted to execute instructions in accordance with the IDM app to operate the portable device in a cloud configuration with a remote IDM system whereby the IDM app transfers data to and receives data from the IDM system during an app session (   Despa, ¶[0131] “The components of the illustrative devices, systems and methods employed in accordance with the illustrated embodiments of the present invention can be implemented, at least in part, in digital electronic circuitry, analog electronic circuitry, or in computer hardware, firmware, software, or in combinations of them. These components can be implemented, for example, as a computer program product such as a computer program, program code or computer instructions tangibly embodied in an information carrier, or in a machine-readable storage device, for execution in accordance with, or to control the operation of, data processing apparatus such as a programmable processor, a computer, or multiple computers. Examples of the computer-readable recording medium include, but are not limited to, read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, optical data storage devices. It is envisioned that aspects of the present invention can be embodied as carrier waves (such as data transmission through the Internet via wired or wireless transmission paths). A computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network. The computer-readable recording medium can also be distributed over network-coupled computer systems so that the computer-readable code is stored and executed in a distributed fashion. Also, functional programs, codes, and code segments for accomplishing the present invention can be easily construed as within the scope of the invention by programmers skilled in the art to which the present invention pertains. Method steps associated with the illustrative embodiments of the present invention can be performed by one or more programmable processors executing a computer program, code or instructions to perform functions (e.g., by operating on input data and/or generating an output). Examples of program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter. The described hardware devices may be configured to act as one or more software modules in order to perform the operations of the above-described embodiments of the present invention. Method steps can also be performed in accordance with, and apparatus of the invention can be implemented as, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit).” And fig.4D clearly showing an app).

As per claim 13, Despa teaches, portable device as claimed in claim 12, wherein the portable device operates in accordance with the IDM personal app to transfer to and store informatics from the captured images at the IDM system, the informatics selected from the group consisting of dose amount determined from at least one of the captured images, medical extent date and or time stamps determined from at least one of the captured images, and medical products identified from at least one of the captured images (Despa, ¶[0043] “ In an illustrative embodiment according to the present invention, the mobile device can notify a user of contraindications for a medicament. In an illustrative embodiment according to the present invention, the mobile device suggests alternative medicaments or treatment options to the user.”).

As per claim 14, Despa teaches, a portable device as claimed in claim 13, wherein the portable device operates in accordance with the IDM professional app to determine patient information from the informatics stored in the IDM system, the patient information comprising compliance data for a prescribed regimen based on the informatics related to dose amount and medical event date and/or times, medical product prescription renewal data based on the informatics related to the medical products identified from the captured images and medical event date and or times corresponding to use of these medical products. and/or billing data corresponding to medical products identified from the captured images and medical event date and or times corresponding to use of these medical products (Despa, ¶[0033] “In an illustrative embodiment according to the present invention, the injection device is powered and controlled by the mobile device, and uses the mobile device to communicate relevant treatment or patient related data. Illustrative embodiments can be particularly advantageous to a user who already has and carries a mobile device that includes power, computing/processing, and communication modules. An illustrative injection device can therefore be simple, inexpensive and portable, need not include on-board power, computing/processing and communication modules, can utilize a power module, a communication module, a computing/processing module and a user interface of a mobile device, and can be used with ease by patients with diminishing motor abilities. The use of an illustrative injection device according to the present invention can also create opportunities for interactions between a user and her mobile device, can improve patient compliance to treatment, and can be more discreet than conventional injection devices.” This represents data for a prescribed regimen based on the informatics related to dose amount and medical event date ).

As per claims 15 and 18, Despa teaches, a portable device as claimed in claim 14, wherein the portable device can be connected wirelessly to at least one other medical condition management device and obtain medical event information therefrom, the processor is further adapted to execute instructions in accordance with the IDM app to transfer the medical event information to the IDM system (Despa, ¶[0062] “In an illustrative embodiment according to the present invention, a communication module of the mobile device can be connected to a network, for example to communicate injection, treatment or patient-related data to an external device, including, but not limited to a local or remote server, or to otherwise provide connectivity between the user or the injection device and stakeholders in the healthcare and patient management ecosystem, including, but not limited to doctors, nurses, pharmacists, family members and payors. In some instances, this can help ensure that a treatment is adhered to and administered appropriately. The communication module can be connected to a network by wired or wireless communication, cell communication, Bluetooth.RTM., ZigBee.RTM., LAN, WLAN, RF, IR, or any other communication method or system known in the art.”    ).

As per claim 16, Despa teaches, a portable device as claimed in claim 12, wherein the cloud configuration comprises a private cloud and a public cloud, and the portable device operates in accordance with the IDM app to determine whether at least one of the informatics and other data related to the user that is stored in the memory is proprietary data or non-proprietary data and to selectively transfer the proprietary data via the private cloud and the non-proprietary data via the public cloud (Despa, fig.4D mobile device can be connected to the cloud via communication, see that there is a cell phone connection the mobile device).

As per claim 17, Despa teaches, a portable device for capturing images of medical events comprising: an imaging device for imaging at least one medical product in use during a medical event (Despa, ¶[0054] “visual data captured by a camera is processed by the phone using data aggregation and analytics”); a memory to store images captured by the imaging device and program instructions for processing captured images ( Despa, ¶[0131] memory); a user interface configured to generate an output to a user (Despa, fig.2 output to the user shown ); and a processor adapted to execute the program instructions to analyze a captured image associated with the medical event to detect a characteristic of the medical product selected from the group consisting of an indicia on the medical product, and a designated attribute of the medical product (Despa, fig.3B as attached the 130 would represents the indicia, and mobile device would have a processor. And ¶[0091] “adapted to sense identification information. The sensor 105 can include any identification sensor known in the art, including, but not limited to, a camera, a barcode reader, a Quick Response (QR) code reader, a Radio-Frequency Identification (RFID) tag reader, a Near-Field Communication (NFC) tag reader, or a label reader. In an illustrative embodiment according to the present invention, a processor performs a medicament identification function using data gathered by the sensor 105. In an illustrative embodiment according to the present invention, a processor performs a needle identification function using data gathered by the sensor 105.” And since mobile device has a capture image device which is a camera then it would analyse as such as well ), store data related to the detected characteristic in the memory, and generate an output to the user via the user interface using the data related to the detected characteristic (Despa, fig.4D shows output to user).
As per claim 19, Despa teaches, a portable device as claimed in claim 18, wherein the processing is adapted to execute the program instructions to log a date and/or time associated with the detected characteristic (Despa, fig.4B and ¶[0038] “and time of administration,”   ).
As per claim 20, Despa teaches, a portable device as claimed in claim 18, wherein the monitor is selected from the group consisting of a pulse oximeter, thermometer, blood pressure monitor, and blood glucose monitor (Despa, fig.4B blood glucose monitor).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Despa (US 2015/0126963) in view of Cowan (US 2017/0056603).
As per claim 4, Despa teaches, a portable device as claimed in claim 3, wherein the detected amount of medication indicated for delivery corresponds to a marking in the captured image that is associated with at least one of a dose input on an injection pen, and a level indicator on a syringe barrel that is adjacent to fluid level in the syringe (Despa, ¶[0047] “In an illustrative embodiment according to the present invention, the injection is performed by a user following priming, penetration and/or injection instructions from the mobile device. A signal indicative of at least one injection parameter transmitted to the injection device can include, but is not limited to, a value, such as a desired dose input by the user, or any other injection parameter value. “ ).
Despa doesn’t explicitly teach, however Cowan generates an alarm to specifically when the detected amount of medication indicated for delivery is determined to be different from the designated amount of medication (Cowan,   the system 600 detects whether the syringes 12 are filled with fluid or air. The system 600 also, using images obtained from sensor 114, visualizes features on the syringe barrel 18, visualizes height differences of the halo 120, or visualizes laser light passing through the fluid to detect which of the two syringes 12 has contrast and which has saline as described in greater detail herein. Once this has been determined, the system 600 can send a signal to the electromagnetic radiation source 112 positioned on the piston rod 124 underneath the translucent plungers on the injector head. This signal can alert the electromagnetic radiation source to light up the LEDs in a first color, such as green, underneath syringe 12 determined to have contrast, and light up the LEDs in a second color, such as blue, underneath syringe 12 determined to have saline. This light will illuminate halo 120 to have a color corresponding to that of the LEDs, for visualization by the operator, ¶[0261] which would represents alarms as well as the captured image in ¶[009]).
At the time of the effective filing date it would have obvious to one of ordinary skill in the art to modify Despa with Cowan’s ability to detect amount of medication being delivered and be able to tell from the designated amount and the different. 
The motivation would have been to alternative medicaments or treatment options to the user ¶[0043] and ¶[009])


As per claim 6, Despa teaches, portable device as claimed in claim 1, wherein the medical device is a medication delivery device having indicia (Despa, fig.3A 105 represents indicia); and wherein the processor is configured to analyze a captured image of the medication delivery device and detect the indicia (Despa, fig.3A 140 or 105 can be detected), using previously stored medical product data that is locally or remotely accessible by the processor (Despa, fig.4B this would be from a previous image stored medical product data and would be locally or remotely accessible by the processor), the previously stored medical product data comprising a plurality of different medication delivery devices and their respective indicia and, for each medication delivery device among the plurality of different medication delivery devices (Despa, fig.4B different medication for combating high glucose for example, and there could be different devices, if one thing is being monitored combining both things for other shots would be there if a person has more than one issue), specifications for designated amounts of medication that can be delivered via that medication delivery device, determine the designated amount of medication corresponding to the medication delivery device associated with the indicia detected from the captured image (Despa,  ¶[0060] “In an illustrative embodiment according to the present invention, the application can perform functions relating to dose dialing, including, but not limited to, setting injection parameters or obtaining injection diagnostics. For example, injection parameters can include, but are not limited to, dosage setting, dose speed or rate setting, injection depth, time of administration, or any other injection-related or treatment-related function.” ), and generate an alert via the user interface when a prescribed amount of medication indicated for delivery is determined to be different from the designated amount of medication (Despa, fig.2C alarms represents alerts ¶[0069] “The injection schedule can also provide options for recording injections or scheduling alarms.” alarms to prevent timing errors as well of when the medicine gets administered and see ¶[0060] the dosage can be set).
Despa doesn’t explicitly teach, however Cowan generates an alarm based on image analysis (Cowan, system 600 detects whether the syringes 12 are filled with fluid or air. The system 600 also, using images obtained from sensor 114, visualizes features on the syringe barrel 18, visualizes height differences of the halo 120, or visualizes laser light passing through the fluid to detect which of the two syringes 12 has contrast and which has saline as described in greater detail herein. Once this has been determined, the system 600 can send a signal to the electromagnetic radiation source 112 positioned on the piston rod 124 underneath the translucent plungers on the injector head. This signal can alert the electromagnetic radiation source to light up the LEDs in a first color, such as green, underneath syringe 12 determined to have contrast, and light up the LEDs in a second color, such as blue, underneath syringe 12 determined to have saline. This light will illuminate halo 120 to have a color corresponding to that of the LEDs, for visualization by the operator, ¶[0261] which would represents alarms as well as the captured image in ¶[009]).
At the time of the effective filing date it would have obvious to one of ordinary skill in the art to modify Despa with Cowan’s ability to detect amount of medication being delivered and be able to tell from the designated amount and the different and the use of image analysis to accomplish this. 
The motivation would have been to alternative medicaments or treatment options to the user and use of image analysis ¶[0043] and ¶[009])


As per claims 7-8, Despa teaches, a portable device as claimed in claim 6. 
Despa doesn’t clearly teach, however Cowan teaches, wherein the processor is configured to analyze the or other captured image of the medication delivery device medication and detect an amount of medication indicated for delivery by the medication delivery device, the detected amount of medication indicated for delivery corresponding to a marking in the captured image that is associated with a dose input on an injection pen and or a level indicator on a syringe barrel that is adjacent to fluid level in the syringe, and generate an alert via the user interface when the prescribed amount of medication indicated for delivery is determined to be different from the detected amount of medication indicated for delivery ( Cowan, ¶[0662] “additionally, the fluid level within the bottle can be identified using edge detection techniques described herein and the image processing software can be programmed to calculate the volume remaining in the bottle until it needs to be replaced by a user, ¶[0024] ; Accordingly, pattern matching techniques and/or brightness tevel measurement of the indicator line 562 can be performed on an image of the indicator line 562 by the image processing software on the central processing unit 116 to determine whether fluid or air is present within the purge container 550. Based on this determination, the central processing unit 116 can determine the acceptability of the purge and provide an indication, via display 118, to an operator, ¶[0217]; The system can also send a signal to alert the operator of the type of fluid via any other method of visual, auditory, or sensory cues. For instance, once it has been determined by image recognition techniques that a syringe 12 contains contrast, visual cues (LEDs, laser light, graphics, and/or text) and/or auditory cues (alarms, bells, whistles, other sounds) alerts the operator to the fact that a particular syringe 12 contains contrast., ¶[0262].”).
At the time of the effective filing date it would have obvious to one of ordinary skill in the art to modify Despa with Cowan’s for varying fluid levels based on image analysis see ¶[009]. 
The motivation would have been to improve outcomes of different scenarios. 


As per claim 11, Despa teaches, a portable device as claimed in claim 10, presence of particulates in the liquid medication (Despa, ¶[0043] medication identifier).
Despa doesn’t clearly teach, however Cowan teaches, wherein the medical product is a liquid medication drawn into a syringe, and the at least one designated attribute of the liquid medication is selected from the group consisting of opaqueness of the liquid medication, presence of bubbles in the liquid medication,; and wherein the previously stored medical product data comprises designated specifications for image characteristics of the at least one designated attribute of the liquid medication (Despa, ¶[0261] “he
system 600 detects whether the syringes 12 are filled with fluid or air. The system 600 also, using images obtained from sensor 114, visualizes features on the syringe barrel 18, visualizes height differences of the halo 120, or visualizes laser light passing through the fluid to detect which of the two syringes 12 has contrast and which has saline as described in greater detail herein. Once this has been determined, the system 600 can send a signal to the electromagnetic radiation source 112 positioned on the piston rod 124 underneath the translucent plungers on the injector head. This signal can alert the electromagnetic radiation source to light up the LEDs in a first color, such as green, underneath syringe 12 determined to have contrast, and light up the LEDs in a second color, such as blue, underneath syringe 12 determined to have saline. This light will illuminate halo 120 to have a color corresponding to that of the LEDs, for visualization by the operator ).
At the time of the effective filing date it would have obvious to one of ordinary skill in the art to modify Despa with Cowan’s ability to verify the fluid level. 
The motivation would have been to improve different and to have different types of therapies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/